19 F.3d 1434
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Russell Dale TAYLOR, Plaintiff-Appellant,v.Bob EDGE, Deputy Jailer;  Daviess County Detention Center,Defendants-Appellees.
No. 93-5725.
United States Court of Appeals, Sixth Circuit.
March 14, 1994.

1
Before:  KENNEDY and MILBURN, Circuit Judges, and ALDRICH, District Judge.*

ORDER

2
Russell Dale Taylor appeals the dismissal of two consolidated civil rights actions filed under 42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Taylor filed two complaints in the district court alleging that he was denied medical and dental treatment while he was held in the Daviess County, Kentucky, Detention Center.  Taylor named as defendants the Daviess County Detention Center and a Deputy Jailer in his individual and official capacities.  Plaintiff sought compensatory damages and injunctive relief.  After defendants filed responsive pleadings in each case, the cases were referred to the magistrate judge who granted defendants' motion for leave to take plaintiff's deposition.  Thereafter, the two cases were consolidated, and the magistrate judge convened an evidentiary hearing to determine whether the complaints should be dismissed as frivolous.  The parties were permitted to file supplemental pleadings.


4
The magistrate judge recommended that plaintiff's claims be dismissed as frivolous pursuant to 28 U.S.C. Sec. 1915(d), and plaintiff filed objections.  The district court adopted the magistrate judge's recommendation and dismissed the consolidated cases as frivolous.  However, the district court granted plaintiff leave to appeal in forma pauperis pursuant to 28 U.S.C. Sec. 1915(a).


5
Generally, a complaint may be dismissed as frivolous pursuant to 28 U.S.C. Sec. 1915(d) where plaintiff has failed to present a claim with an arguable or rational basis in law or fact.   Neitzke v. Williams, 490 U.S. 319, 325 (1989).  In determining whether a claim is frivolous under Sec. 1915(d), a court need not "accept as 'having an arguable basis in fact' all allegations that cannot be rebutted by judicially noticeable facts."   Denton v. Hernandez, 112 S.Ct. 1728, 1733 (1992) (quoting  Neitzke, 490 U.S. at 325).  However, "plaintiff's factual allegations must be weighted in favor of plaintiff."   Id.  Further, this determination "cannot serve as a factfinding process for the resolution of disputed facts."   Id.  The district court's determination should be reviewed only for an abuse of discretion.  Id. at 1734.


6
Upon consideration, we conclude that the district court abused its discretion in dismissing plaintiff's complaints because the court made determinations of disputed facts which are not permissible under Sec. 1915(d).  See id. at 1733.  Weighing the factual allegations in favor of plaintiff, it cannot be concluded at this point that plaintiff's claims are without an arguable or rational basis in law or fact under either the Fourteenth or Eighth Amendments.   See Whitley v. Albers, 475 U.S. 312, 319 (1986);   Estelle v. Gamble, 429 U.S. 97, 103-04 (1976).


7
Accordingly, the judgment of the district court is vacated, and the case is remanded to the district court for further proceedings consistent with this order.  Rule 9(b)(3), Rules of the Sixth Circuit.  We express no opinion with respect to the ultimate merits of plaintiff's action.



*
 The Honorable Ann Aldrich, U.S. District Judge for the Northern District of Ohio, sitting by designation